Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 1 of 11 PageID #: 3335



    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ------------------------------------------------------------------------X
    JIANMIN JIN,                                                                   Case No. 16CV5633
                                                                                   (ARR) (JO)

                                                 Plaintiff,

                               -against-                                           DECLARATION OF
                                                                                   DAVID B. HOROWITZ
    SHANGHAI ORIGINAL, INC. d/b/a Joe’s Shanghai,                                  IN OPPOSITION TO
    EAST BROTHER CORP. d/b/a Joe’s Shanghai,                                       PLAINTIFF’S MOTION
    ALWAYS GOOD BROTHERS, INC. d/b/a Joe’s Shanghai,                               FOR ATTORNEY’S FEES
    SHANGHAI CITY CORP. d/b/a Joe’s Shanghai,
    SHANGHAI DUPLICATE CORP. d/b/a Joe’s Shanghai,
    KIU SANG SI a/k/a Joseph Si, MIMI SI, YIU FAI FONG
    TUN YEE LAM and SOLOMON C LIOU,

                                                 Defendants.
    ------------------------------------------------------------------------X

              David B. Horowitz, do hereby swear, affirm and attest as follows:
              1.   I am an associate of Fong & Wong, P.C., attorney for the Defendants in the above-

    captioned matter. I make this Declaration in opposition to Plaintiff’s motion for attorney’s fees

    and costs.

              2.   This is a simple wage and hour claim under the FLSA and NYLL that was handled

    by five lawyers on behalf of the plaintiff and tried in one day by an attorney admitted to practice

    only 14 months. Plaintiff Jin was employed as a kitchen worker in the Flushing restaurant from

    September 10, 2014 until May 2, 2015. After trial, the Court rendered an opinion and order (Doc

    190) and on July 19, 2019 entered judgment (Doc 191) in favor of Mr. Jin and against defendants

    East Brother Corp., Tun Yee Lam and You Fai Fong for a total of $35,880.30 consisting of unpaid

    overtime compensation, liquidated damages, statutory notice damages and prejudgment interest.1

              3. On September 3, 2019 Troy Law, PLLC moved for attorney’s fees in the amount of

    $211,074 and costs of $7,725.43. Defendants oppose the motion.


    1
        Defendants have paid the judgment including post-judgment interest in the total amount of $36,000.00.
                                                              1
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 2 of 11 PageID #: 3336



           The Motion Is Late and There Is No Showing of Excusable Neglect

           4.    Unless otherwise provided by statute or order of the court, a motion for attorney’s

    fees must be filed no later than 14 days after entry of judgment, FRCP 54(d)(2)(B)(1). According

    to Rule 6(b)(1), a district court may for good cause extend certain deadlines if a request is made

    before the original time expires, or upon motion made after expiration of the specified period

    where the failure to act was the result of excusable neglect, FRCP (6)(b)(1).

           5. The 14-day period following entry of judgment expired August 2, 2019. Troy Law did

    not request an extension of time before the expiration of the 14-day period. On August 20, 2019 –

    18 days past the expiration period – Mr. Troy requested an extension of time for the reason given

    that “because we are currently hard at work to get a client of ours out of prison and it has

    consumed a lot of our energies and efforts to coordinate.” I advised Mr. Troy that under Rule

    54(d) his motion was already barred and that I would not consent to an extension of time. See

    emails exchanged between counsel on August 20, 2019 (Exhibit A).

           6.   There is no showing of good cause and certainly no showing of excusable neglect.

    Accordingly, the motion for attorney’s fees should be denied in its entirety. See Tancredi v

    Metropolitan Life Insurance Company, 378 F.3d 220 (2nd Cir. 2004); Marchisotto v City o f

    New York, No. 05 Civ. 2699(RLE), 2009 WL 2229695, (S.D.N.Y. July 27, 2009).

           Troy Agreed to an Attorney’s Fee of One-Third of the Client’s Net Recovery

           7.   Mr. Troy and Troy Law PLLC should not be paid for legal services any more than he

    agreed to be paid – or any more than his client agreed to pay him – under his standard Legal

    Services Agreement with his labor law client. As to Mr. Troy’s standard Legal Services

    Agreement with his labor law clients, see Doc 38.

           8.   Mr. Troy’s standard Legal Services Agreement is written in English and Chinese.

    The English states, in part:


                                                     2
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 3 of 11 PageID #: 3337



           “5. Attorney’s Fees. The amount Attorney will receive for attorney’s fees for the legal
    services to be provided under this agreement will be: percent ( ) of the Net Recovery, excluding
    the court awarded attorney’s fees. It is specifically understood that all attorney fees awarded by
    the court or accrued by Attorneys are and shall remain the property of attorney.”

           6. Robert W. Wong, Esq., a partner of Fong & Wong, PC, speaks, reads and writes in

    Chinese. Mr. Wong read paragraph 5 of Mr. Troy’s Legal Services Agreement (Doc 38) and

    translated the Chinese characters that state that the attorney’s fees for the legal services to be

    provided under the agreement will be “1/3” of the net recovery. The Legal Services Agreement

    between Troy Law PLLC and the client provides that the attorney’s fee will be a percentage of

    the net recovery. Whereas the English leaves the percentage blank, the Chinese specifies that the

    percentage is “1/3”.

           7. We have good reason to believe that plaintiff Jin signed Mr. Troy’s standard Legal

    Services Agreement - or a substantially similar legal services agreement – in English and Chinese

    that provides for an attorney’s fee to Mr. Troy and Troy Law PLLC equal to one-third of the net

    recovery.

           8. Accordingly, based on the Legal Services Agreement, plaintiff should be awarded an

    attorney’s fee of no more than one-third of the net recovery (1/3 of $36,000.00) or $12,000.00.

    This is the amount of the attorney’s fee that plaintiff agreed to pay and his attorney agreed to

    accept for the legal services provided herein.

           Counsel Presented Misleading Claims of Collective Opt-Ins Resulting in
           Decertification of the Collective Action – Counsel Failed to Fairly and Adequately
           Represent the Interests of the Rule 23 Class Resulting in Prejudice to Class Members
           and Decertification of the Class – and Counsel Failed to Prevail in His Overriding
           Goals of Proving Single-Enterprise Liability Against Flushing, Midtown and
           Chinatown and Liability Against Founder Kiu Sang Si a/k/a Joseph Si


           9. Under both federal and state law a prevailing plaintiff in a wage-and-hour case may

    seek an award of reasonable attorneys' fees and costs. The most critical factor in determining

    the reasonableness of a fee award is the degree of success obtained, Cho v Koam Medical
                                                     3
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 4 of 11 PageID #: 3338



    Services P.C., 524 F.Supp.2d 202, 206 (E.D.N.Y. 2007).

           10. Although generally there is a presumption that the lodestar figure represents a

    reasonable fee, i.e. the product of reasonable hours times a reasonable rate – that does not end

    the inquiry - other factors may result in an upward or downward departure from the lodestar

    amount, Cho v Koam Medical Services P.C., supra. at 210. The most critical factor in

    determining the reasonableness of a fee award is the degree of success obtained - if a plaintiff

    achieves only limited success, the lodestar amount may be excessive, Cho v Koam Medical

    Services P.C., supra. at 210.

           11. Plaintiff and his attorney were not successful and failed to prevail on many claims.

    Plaintiff and his attorney failed on three occasions to obtain approval for a conditional collective

    action for the Chinatown Restaurant and suffered decertification of the conditional collective

    action for Midtown. Contrary to claims made that opt-in plaintiffs received a flat rate of pay

    without regard to minimum wage and overtime, Judge Ross found that six of the nine opt-ins

    testified at their depositions that they were paid at least the minimum wage plus overtime, they

    punched time cards every time they were paid, they received notices of pay rate and pay day and

    that the payroll records kept by Midtown were accurate (Doc 115, pp. 5 – 6). Judge Ross

    expressed “concern” about the discrepancy between the sworn affidavit of one of the Midtown

    opt-in plaintiffs and her subsequent deposition testimony (Doc. 115, pp. 28 – 29, n. 13). Clearly,

    counsel’s failure to properly interview the opt-in plaintiffs – and counsel’s misleading

    presentation of their claims - resulted in much unnecessary litigation and expense. These

    Midtown opt-in plaintiffs did not have even colorable claims under the FLSA. Counsel should

    not be awarded any fee for services relating to the unsuccessful collective action.

           12. Plaintiff and his attorney failed to sustain the class of Flushing Restaurant employees

    due to counsel’s failure to “fairly and adequately represent the interests of the class” resulting in

                                                     4
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 5 of 11 PageID #: 3339



    prejudice to class members and decertification of the class (Doc 181, pp.6 – 7). Counsel failed

    to adequately represent the class in several respects. First, although not mentioned in the Court’s

    decision decertifying the class, counsel failed to publish notice of the class action in the

    newspaper despite authorization to do so from the Court – with cost of publication to be split

    between the parties (Doc 130). Counsel’s decision not to publish notice resulted in lack of notice

    to putative members of the class for whom mailing addresses were not available – thereby

    excluding such putative members from the class. Second, counsel failed to conduct supplemental

    depositions of workers relating to counsel’s claim that defendants inappropriately contacted class

    members and interfered with the formation of the class despite having leave to conduct dozens of

    such depositions. Apparently, counsel decided not to spend a few hundred dollars to serve

    deposition subpoenas – although counsel claims he already spent over $7,000 in costs – and was

    demanding millions of dollars in damages from defendants on behalf of the class. For more than

    a month, counsel failed to inform defendants or the Court of his decision not to pursue the

    supplemental depositions of class members or his previously filed motion for sanctions (Doc 181,

    p. 2).2 Third, during the pretrial phone conference, Counsel revealed that he planned to call only

    2 class members as witnesses at trial – out of the final list of 38 class members. This decision –

    the Court found – was contrary to the interests of the class (Doc 181, p. 6). Counsel should not

    be awarded any fee for services relating to the unsuccessful class action.

             13. Plaintiff Jin and his attorney were unsuccessful and failed to prevail in any of their

    claims against Shanghai Original, Inc., Shanghai City Corp. and Shanghai Duplicate Corp.

    Plaintiff was unsuccessful and failed to prevail in his claim of single enterprise liability against


    2
      Mr. Troy now insinuates that 2 employees, Aragon Cardoso Cruz and Maximino Raymundo, have come forward
    to claim that Flushing’s manager Dawson forced employees to sign opt-out forms. Defendants are not aware of
    such claim and deny there is any truth to it and deny any wrongdoing on their part. Defendants object to counsel’s
    hearsay insinuation made “[u]pon information and belief” for the apparent purpose of casting dispersion upon
    defendants and attempting to justify his claim to an excessive and unreasonable attorney’s fee. Further, defendants
    are not aware of Cruz or Raymundo being Named Plaintiffs in any action against them at this time.
                                                             5
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 6 of 11 PageID #: 3340



    Flushing, Midtown and Chinatown. Despite the Court’s previous finding that Flushing, Midtown

    and Chinatown were separately owned and managed and that each maintained its own

    employment policy (Doc. 115) – counsel insisted on going to trial on this non-issue and attempted

    to present rank hearsay and speculation as “evidence” of single enterprise liability. Counsel

    should not be awarded any fee for services relating to the unsuccessful and unnecessary attempt

    to prove single entity liability against Midtown and Chinatown.

           14. Similarly, and blatantly, from the start plaintiff and his attorney were out to “get”

    founder Kiu Sang Si a/k/a Joseph Si because they believed Si had a deep pocket and that they

    could force him to pay an extortionate settlement. Plaintiff Jin with the assistance of his attorney

    alleged in the complaint that Si hired him (Doc 1, par. 26). This was a false allegation from its

    inception and they knew it – or should have known it. There was no evidence or testimony

    whatsoever to support this allegation. Yet, plaintiff and his attorney insisted on taking Si to trial

    if he would not agree to their outrageous settlement demands. Plaintiff and his attorney were

    unsuccessful and failed to prevail in any of their claims against defendant Si. They did not have

    even a colorable claim against Si. Counsel should not be awarded any fee for services relating to

    the unsuccessful claims against Si.

           15. Finally, plaintiff Xie failed to appear for his deposition on numerous occasions and

    was precluded from testifying. Plaintiff Xie and his attorney were wholly unsuccessful and failed

    to prevail in any of Xie’s claims against all defendants. Counsel should not be awarded any fee

    for services relating to the unsuccessful claims brought on behalf of plaintiff Xie.

           Troy Law’s Hourly Rates Are Unreasonable

           16. The hourly rates sought by counsel are far above any rate claimed to have been

    awarded to his firm by any court in an FLSA action. Counsel do not possess the qualifications

    or experience that would justify the rates sought. Counsel does not claim that any paying client

                                                     6
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 7 of 11 PageID #: 3341



    has ever agreed to pay the extravagant rates he is seeking for this simple wage and hour action.

    This FLSA action required basic level knowledge and experience. Mr. Schweitzer was only

    admitted to the New York Bar 14 months when he tried this case.

           17. With respect to John Troy, the principal of Troy Law, PLLC, the Southern District

    found an hourly rate of $300 appropriate for Mr. Troy in light of (1) rates typically commanded

    by similarly experienced partners in FLSA actions in the District, (2) the rates Troy himself has

    historically been awarded in FLSA cases in the District, and (3) the Court's finding that the

    unexceptional case was within the mainstream of legal work in such cases. Guo v Tommy’s Sushi,

    Inc., 14 Civ. 3964 (PAE), 2016 WL 452319, at *5 (S.D.N.Y. Feb. 5, 2016). Accordingly, the

    court reduced Mr. Troy’s rate to $300 per hour. Here too, the Court should reduce Mr. Troy’s

    rate from $550 to $300.

           18. George Byun a/k/a Kibum Byun was admitted to the New York Bar March 28, 2016

    (not in 2015) (Exhibit B). Mr. Byun’s level of experience was equivalent to a junior associate at

    best. In Guo v Tommy’s Sushi, Inc., supra., the court approved a rate of $175 per hour for Troy

    associates admitted to the Bar in or after 2013 and $150 per hour for an associate admitted in

    2014. Here too, the Court should reduce Mr. Byun’s rate from $350 to $150 per hour.

           19. As noted, Aaron Schweitzer was admitted to the New York Bar May 16, 2018 and

    was not admitted to the Bar during much of his work on this case in 2017. His work as a

    law student intern in 2017 should be compensated at rates similar to those charged by paralegals

    in the prevailing market. The rate approved for a Troy intern before admission to the Bar was

    $100 per hour in Guo v Tommy’s Sushi, Inc., supra. As a freshly admitted first year associate,

    Mr. Schweitzer’s rate should be no more than $150. Accordingly, the Court should reduce Mr.

    Schweitzer’s rate from $350 to no more than $150 per hour for services rendered after his

    admission to the Bar, Guo v Tommy’s Sushi, Inc., supra.

                                                   7
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 8 of 11 PageID #: 3342



           20.    The rates charged for Luis Flores and Andrew Dellaripa should be reduced from

    $250 to no more than $150 per hour based on their level of qualification and experience.

           21. The rates charged for Troy’s paralegals should be reduced from $150 per hour to

    $100 per hour, Guo v Tommy’s Sushi, Inc., supra.

           The Hours Expended by Plaintiff’s Counsel Are Unreasonable

           22. Counsel’s billing in connection with this matter is characterized by poor billing

    judgment, inefficiencies, redundancies and over-billing for the duration of this action.

           23. First and foremost, there was no need for five attorneys and three paralegals to work

    on this simple, straightforward FLSA action. As Judge Engelmayer (citing Judge Cogan)

    explained in a recent FLSA action litigated by Troy Law, “[t]here is necessarily a learning curve

    anytime a new associate is introduced into a case, and the client should not have to pay for

    that,” Guo v Tommy’s Sushi, Inc., supra. at *6. “To account for these inefficiencies, and having

    considered the reductions applied in similar cases, the Court reduces the hours billed

    by Troy Law by 40%,” Guo v Tommy’s Sushi, Inc., supra. at *7.

           24. It was unnecessary for Mr. Troy to bill at his rate for numerous hours of routine

    paralegal services such as unspecified Lexis Nexis research, website research, liquor license

    research, Yelp research, Acris property research, Biz entity database research and DMV research

    (Doc 197-1, p. 1).

           25. There was no need for Mr. Troy to bill at his rate 5 hours to draft a straightforward

    FLSA complaint, 1 hour to file the complaint and then an additional 2.3 hours to finalize the

    complaint, request issuance of a summons and review the complaint (Doc 197-1, p. 1).

           26. There was no need for Mr. Troy to bill for deed recording (Doc 197-1, p. 2). Mr.

    Troy billed successively .5 hours four times on August 21, 2017 to file consents for 4 opt-ins,

    Doc 197-1, p. 7. On the same day, Mr. Troy billed .95 hours discussing MCCC issues with an

                                                    8
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 9 of 11 PageID #: 3343



    unspecified person.

           27. Billings for Mr. Byun, a newly admitted attorney, 7 hours to draft a simple motion

    for a default, for $2,450 is excessive (Doc 197-1, p. 2). Mr. Byun’s 6.0 hours to prepare for an

    IPTC, attend an IPTC write a memo at $350 an hour for $2,275 is excessive, (Doc 197-1, pp. 2-

    3). His 1.5 hours to schedule a stenographer and interpreter is excessive, (Doc 197-1, p. 5). On

    September 15, 2017 Mr. Byun billed .33 hours for his own client’s busted deposition plus 1.5

    hours traveling to his office. On September 21, 2017 Mr. Byun charged 6 hours reviewing a

    damage calculation that his paralegal prepared the same day in 1.2 hours. On September 22, 2017

    Mr. Byun billed 4.83 hours to prepare to mail and print the notice of pendency – clearly paralegal

    work – and clearly excessive. On January 19, 2018 Mr. Byun billed 6 hours revising and

    finalizing motion papers – which is a vague description of his services.

           28. As noted, Mr. Schweitzer’s billing at $350 per hour for phone calls and

    communications with our office and answering routine interrogatories in 2017 when he was an

    intern, is out of line for simple intern / paralegal work, (Doc 197-1, pp. 2 and 4). Mr. Schweitzer

    bills for 5 hours drafting an amended complaint that was never authorized, is improper (Doc 197-

    1, pp. 6 and 8). On August 27, 2017 Mr. Schweitzer billed 3 hours “drafting” plaintiffs’ standard

    interrogatories – and another 3 hours “drafting” standard document requests. On September 28,

    2017 Mr. Schweitzer billed 3 hours to draft a standard NYS complaint for the Chinatown clients

    – which has nothing whatsoever to do with this case. In May 2018 Mr. Schweitzer billed over 4

    hours for services relating to publication of notice – that he never followed through with – since

    counsel never published class notice in a newspaper. On June 6, 2018 Mr. Schweitzer bills for

    train travel to / from court over an hour each way – clearly excessive and unnecessary. In January

    2019 Mr. Schweitzer billed over 7 hours reviewing returned class notices and opt-outs for

    irregularities – editing a letter to the court - and researching how to file under seal - this is

                                                    9
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 10 of 11 PageID #: 3344



     excessive considering there were approximately 25 opt-outs – and there was no basis for any

     filing under seal. On March 1, 2019 Mr. Schweitzer billed 2.5 hours to travel to and from and

     attend a brief conference. On March 6, 2019 he billed 2.5 hours and 1.83 hours for unspecified

     “meet & conf + travel to and from.” On March 9, 2019 Mr. Schweitzer billed .67 hours to prepare

     subpoenas to managers and opt-out employees – as noted above, counsel subsequently failed to

     follow through with any depositions of opt-out employees. On July 11, 2019 he billed 1 hour for

     an unspecified telephone conference. On the same date, Mr. Schweitzer billed 2.17 hours drafting

     a letter regarding a disallowed claim of Hai Hua Zhai – which was not part of this case – and

     should not have been billed at all.

            29. In May 2017 Mr. Schweitzer and his paralegal billed 3 hours for repeatedly

     attempting to adjourn a conference

            30. On July 11, 2019 Mr. Troy and Mr. Schweitzer duplicate trial preparation of Mr. Jin

     although Mr. Troy did not participate in the trial.

            31. In July 2019 Mr. Schweitzer billed for services related to an appeal of this Court’s

     decision to decertify the Flushing class – which should not properly billed. Nor should counsel

     bill for preparing and serving the notice of decertification.

            CONCLUSION

            For the foregoing reasons, Defendants respectfully request that the Court deny Plaintiff’s

     fee application, or alternatively, substantially reduce the rates charged and the hours billed by

     Troy Law, PLLC by at least 40% across the board, and apply the reduced hours on timekeepers’

     revised, reasonable hourly rates, to derive the appropriate attorney’s fee award for Plaintiff’s

     counsel.

             I declare pursuant to 28 U.S.C. §1746 and under penalty of perjury that the foregoing is
     true and correct. Executed this 6th day of September 2019 in New York, New York.



                                                      10
Case 1:16-cv-05633-ARR-JO Document 200 Filed 09/06/19 Page 11 of 11 PageID #: 3345




                                              s/ David B. Horowitz________
                                              David B. Horowitz, Esq., 1890
                                              FONG & WONG, P.C.
                                              Attorneys for Defendants
                                              254 Canal Street, Suite 2002
                                              New York, New York 10013
                                              (212) 966-6668
                                              dh@fwatty.com




                                         11
